Opinion issued October 18, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00803-CV
                            ———————————
                       IN RE TYSON WRIGHT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Tyson Wright, seeks a writ of mandamus to compel the trial court to

vacate its July 8, 2019 denial of the motion for reconsideration of the September 26,

2018 ruling striking relator’s counteraffidavit concerning costs and medical

expenses.1 Wright has also filed a motion for emergency relief.



1
      The underlying case is Jennifer Perry v. Tyson Wright, cause number 2017-32538,
      pending in the 127th District Court of Harris County, Texas, the Honorable R.K.
      Sandill presiding.
      We deny the petition. Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2